Citation Nr: 0000355	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of service connection for hearing 
loss disability.

2.  Entitlement to service connection for a back disability, 
to include service connection as secondary to service-
connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to July 
1985.  Service records show that he had more than three years 
of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in May 1997, September 1997, 
and February 1999 by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the RO 
by means of a rating decision rendered in October 1985.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not perfect an appeal within 
the statutory period for such action.

2.  The evidence received subsequent to October 1985, with 
regard to the veteran's claim for service connection for 
hearing loss disability, is not new.

3.  A back disability is first shown more than one year 
subsequent to the veteran's separation from service, and is 
not shown to be related to that service.

4.  A current back disability is not shown to be causally or 
etiologically related to service-connected bilateral knee 
disabilities.



CONCLUSIONS OF LAW

1.  The RO's October 1985 rating decision, wherein service 
connection for hearing loss was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's October 1985 
rating decision, wherein service connection for hearing loss 
was denied, does not serve to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.385 
(1999).

3.  A claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A back disability is not proximately due to or the result 
of service-connected bilateral knee disabilities.  38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim of Service Connection for Hearing Loss 
Disability

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  


Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).


In the instant case, service connection for hearing loss was 
denied by the RO in October 1985, following review of 
evidence that included various service medical records and 
the report of a September 1985 VA examination.  The RO found 
that hearing loss was not shown.

The veteran was notified of that decision, and of appellate 
rights and procedures, but did not indicate disagreement 
therewith within the time period for such action.  
Accordingly, the RO's October 1985 rating decision is final, 
and, as indicated above, can be reopened only upon the 
receipt by VA of evidence that is both new and material.

The evidence that has been received by VA since October 1985, 
with regard to the question of hearing loss, consists solely 
of the report of a May 1998 VA audiology examination.  This 
report shows that the veteran's hearing was manifested by 
pure tone thresholds ranging between 5 decibels and 15 
decibels at frequencies between 500 and 4000 hertz for both 
ears, and speech recognition of 98 percent in the right ear 
and 96 percent in the left ear.  This does not constitute a 
disability for VA benefits purposes; see 38 C.F.R. § 3.385 
(1999).  In other words, hearing loss disability is not 
shown.  The report of the May 1998 VA audiology examination 
is not new, inasmuch as the RO in October 1985 likewise found 
that hearing loss had not been shown.

In brief, the evidence received by VA since the October 1985 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for 
hearing loss disability.  Concomitantly, in view of the fact 
that the veteran's claim has not been reopened, the question 
of whether this claim is well grounded is immaterial, and 
need not be addressed.


II.  Entitlement to Service Connection for a Back Disability, 
to Include Service Connection as Secondary to Service-
Connected Bilateral Knee Disabilities

Initially, the Board notes that service connection for a 
disorder characterized as lumbosacral strain was denied by 
the RO in an October 1985 rating decision.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not appeal within the one-year period for 
such action.  That decision is, accordingly, final.  However, 
the RO, in May 1997, denied service connection for a 
disability characterized as a "back condition diagnosed as 
chronic neck and thoracic spine pain," and in September 1997 
for a disorder simply identified as a "back disability."  In 
view of the nature of the RO's current characterization of 
the veteran's claim, the Board finds that consideration of 
some portion of his claim as final in nature, and thereby 
requiring the submission of new and material evidence, is not 
appropriate.  In addition, the Board notes that the RO has 
apparently considered this claim on both direct and secondary 
service-connection bases.  The Board therefore is of the 
opinion that classification of this claim as indicated on the 
first page of this decision most closely satisfies the intent 
of the veteran, and does not prejudice his interests.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the Court held that a 
well-grounded claim requires evidence of a current 
disability, an inservice disability, and a nexus or link 
between the two.  When any one of these three criteria is not 
satisfied, the Board is obligated to find that a claim for 
service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  


With regard to the veteran's claim for service connection for 
a back disability, the Board concludes that this claim is not 
well grounded.  The Board, in that regard, does acknowledge 
that the medical evidence demonstrates that a back disability 
is currently manifested.  The report of a May 1998 VA 
orthopedic examination indicates findings of hypertrophic 
degenerative changes of the spine with scoliosis, and spina 
bifida occulta of S1.  The Board accordingly finds that one 
of the three criteria enunciated by the Court in Caluza - the 
presence of a current disability - has been satisfied.  

Under Caluza, however, all three criteria must be met.  The 
medical evidence does not demonstrate that a back disability 
of any sort was manifested during the veteran's active 
service; to the contrary, the service medical records are 
devoid of any reference to a back problem, or complaints 
thereof.  In addition, the report of a VA examination 
conducted in September 1985 does not indicate the presence of 
any back problems; this report specifically notes that there 
was full range of lumbosacral spine motion, while on 
radiographic study a normal lumbosacral spine was found.  

Likewise, the report of the May 1998 VA examination does not 
indicate that the degenerative changes first shown at that 
time were manifested prior to that date.  Accordingly, the 
statutory and regulatory provisions whereby arthritis 
(degenerative joint disease) may be presumed to have been 
incurred in service when manifested to a compensable degree 
within one year after separation therefrom are not for 
application.  It must further be noted that these records do 
not demonstrate that the initial presence of degenerative 
changes of the spine, with scoliosis and spina bifida occulta 
of S1, in 1998 was in any manner related to active service 
that had concluded 13 years previously; see 38 C.F.R. 
§ 3.303(d) (1999). 

In summary, the medical evidence does not demonstrate that a 
back disability was manifested during the veteran's active 
service, or that it statutorily can be presumed 

to have been so manifested.  The veteran's claim for service 
connection for that disability is accordingly found to be not 
well grounded.

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the finding that a current disability must have been 
manifested during service, and that there is a nexus between 
service and the current disorder.  In the instant case, the 
Board has found that a back disability, while currently 
manifested, was not present during service (or can be 
presumed to have been present during service), and that there 
is no nexus or link between service and the fact that it is 
manifested at this time.  The Board must therefore conclude 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for a back disability could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim for service connection for this disorder 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection for a back 
disability, at any time.


Finally, the Board notes that the veteran has also alleged 
that his current back disability is etiologically or causally 
related to his service-connected bilateral knee disabilities, 
and that service connection on a secondary basis should be 
granted.  38 C.F.R. § 3.310(a) (1999).  The medical evidence, 
however, does not support his allegation.  The report of the 
May 1998 VA orthopedic examination includes an addendum, 
dated in July 1998, in which the examiner states as follows:  
"On the basis of my examination I do not feel there is a 
connection between the veteran's complaints of knee problems 
and back problems."  Another opinion, by a different VA 
examiner, rendered in December 1998 is more equivocal, but 
nonetheless cannot be deemed to support the veteran's 
position; in that statement, the examiner indicated that the 
veteran "does have a somewhat antalgic gait, which may 
aggravate his low back problem.  As to whether or not this is 
the cause of his low back pain problem, it would be 
impossible to prove as many people without any type of knee 
pain or people with knee pain do not develop back problems."  
(Emphasis added.)  The Board believes that this latter 
statement is too speculative to uphold the veteran's 
contentions, and does not provide a basis for finding that 
the veteran's back problems are proximately related to his 
knee disorders.  See Tirpak, supra.  It must also be pointed 
out that the veteran has not indicated that he himself has 
the medical training or expertise that would render him 
competent to proffer clinical opinions.  Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board accordingly concludes that 
service connection for a back disability as secondary to 
service-connected bilateral knee disabilities is not 
appropriate.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for hearing loss disability, and 
the benefits sought with regard to that 

claim remain denied.  Service connection for a back 
disability, to include service connection as secondary to 
service-connected bilateral knee disabilities, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

